Entered: January 22nd, 2019
                                Case 18-21004         Doc 22   Filed 01/22/19   Page 1 of 2
Signed: January 22nd, 2019

SO ORDERED




                                            UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF MARYLAND
                                                     Baltimore Division

         In re:                                            *
                                                           *
                   JON RAMIREZ                             *         Case No. 18-21004-NVA
                                                           *
                                                           *                (Chapter 13)
                                                           *
                              Debtor                       *
                                                           *

                                                    ORDER CONFIRMING PLAN


                 The Plan under Chapter 13 of the Bankruptcy Code having been transmitted to creditors
         and it having been determined, after hearing on notice, that the requirements for confirmation
         set forth in 11 U. S. C. §1325 have been satisfied and that the plan complies with the other
         applicable provisions of the Bankruptcy Code, it is hereby:

                 ORDERED, that the plan of the Debtor filed January 14, 2019 is hereby confirmed; and it
         is further

                ORDERED, that the property of the estate shall not vest in the Debtor until the Debtor is
         granted a discharge or this case is dismissed; and it is further

                ORDERED, that the Debtor is directed to pay to the Trustee, on or before the 19th day
         of each month, the sum of $500.00 for a period of 5 months and then the sum of $566.00 for 55
         months for a total term of 60 months. In addition, the Debtor is directed to pay to the Trustee, on
         or before the 1st day of April 2019 the sum of $3,400.00; and it is further

                 ORDERED, that, while this case is pending, the Debtor is directed to provide to the
         Trustee a copy of each Federal and State income tax return, and any amendment, at the time
         the returns are filed with the Internal Revenue Service and the applicable State agency; and it is
         further

                 ORDERED, that, in addition to the monthly payments designated above, the Debtor shall
         remit to the Trustee tax refunds in the amounts and within the times specified in the plan.

         224.224.ConfOdr-TaxRefs-StepTaxRefs-Step
                      Case 18-21004   Doc 22     Filed 01/22/19   Page 2 of 2




                           *          *              *            *


TRUSTEE RECOMMENDATION:

The Chapter 13 Trustee represents that the plan complies with the provisions of 11 U.S.C.
§1325 and recommends confirmation.

/s/ Robert S. Thomas, II
Robert S. Thomas, II, Chapter 13 Trustee


cc:      All Creditors, Debtor, Counsel to Debtor, Trustee


                                          END OF ORDER




224.ConfOdr-TaxRefs-Step                     2
